Citation Nr: 0809534	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for major depression.

2.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral vestibular dysfunction, ischemic in 
nature, with secondary vertigo and imbalance associated with 
residual cerebrovascular accident.

3.  Entitlement to an initial evaluation in excess of 30 
percent for ischemic neuropathy, eyes, bilateral, with 
diplopia, claimed as a secondary to service-connected 
cerebrovascular accident residuals.

4.  Entitlement to service connection for cervical 
radiculopathy claimed as a secondary to a service-connected 
cerebrovascular accident.

5.  Whether assignment of a 70 percent initial evaluation for 
major depression involves clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The claimant had active duty in the U.S. Public Health 
Service Commissioned Corps from December 2001 through 
December 2003.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

By a rating decision prepared in January 2005 and issued in 
February 2005, the RO granted service connection for major 
depression, effective from June 24, 2004, and assigned an 
initial 50 percent evaluation.  The RO also granted service 
connection for peripheral vestibular dysfunction, and 
assigned an initial 30 percent evaluation.  The veteran 
disagreed with that rating decision in March 2005.  The 
veteran perfected substantive appeal in October 2005.  During 
the course of the appeal, the RO increased the initial 
evaluation for major depression to 70 percent, effective from 
June 24, 2004.

By a rating decision issued in April 2005, the RO granted 
service connection for ischemic neuropathy, eyes, bilateral, 
with diplopia, and assigned a 30 percent initial evaluation.  
The RO also denied service connection for cervical 
radiculopathy.  The RO denied a claim that the evaluation 
assigned for major depression was clearly and unmistakably 
erroneous by a rating decision issued in September 2006.  
Following the veteran's timely disagreement, the RO issued a 
SOC in October 2006 and the veteran perfected appeal in 
November 2006.


The veteran's contentions raise a claim of entitlement to an 
award of total disability based on individual unemployability 
due to service-connected disabilities.  See, e.g., veteran's 
March 2005 notice of disagreement.  This claim is referred to 
the RO for action as necessary.

The claims for increased initial evaluations, in excess of 70 
percent for major depression, in excess of 30 percent for 
peripheral vestibular dysfunction, ischemic in nature, with 
secondary vertigo and imbalance associated with residuals, 
and in excess of 30 percent for ischemic neuropathy, eyes, 
bilateral, with diplopia, claimed as a secondary to service-
connected cerebrovascular accident residuals, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that a diagnosis of 
cervical radiculopathy was assigned less than three weeks 
after the veteran's official separation from service.  

2.  The veteran's disagreement with the initial 70 percent 
evaluation assigned following the award of service connection 
for major depression is before the Board on appeal, is 
addressed in the Remand appended to this decision, and is not 
final. 


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the veteran's favor, he 
is entitled to service connection for cervical radiculopathy.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  The veteran has no legal entitlement to revision of an 
initial 70 percent evaluation assigned following the grant of 
service connection for major depression on the basis of clear 
and unmistakable error (CUE) since that evaluation has not 
yet become final.  38 C.F.R. § 3.105 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The veteran's appeal for revision of the 70 percent initial 
evaluation assigned for major depression is addressed in the 
REMAND appended to this decision.  As discussed further 
below, a claim of CUE may be raised to revise a final 
decision.  As the assignment of the initial evaluation at 
issue for major depression is not yet final, the veteran has 
no legal entitlement to revision of the decision on the basis 
of CUE.  Since the law, rather than the facts, is dispositive 
of this claim, no discussion of the VCAA is required.  

As to the other claim addressed in this decision, the Board 
has granted the claim of entitlement to service connection 
for cervical radiculopathy.  As this determination is 
entirely favorable to the veteran, and further action with 
regard to notice or development of the claim would be adverse 
to the veteran.  Therefore, no further discussion of any duty 
to the veteran is required.  

1.  Claim for service connection for cervical radiculopathy 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
claimant was serving as interim medical director at a Federal 
prison under contract with the US Public Health Service 
(USPHS) as a commissioned officer when he suffered a cerebral 
vascular accident in February 2003.  This active duty in the 
USPHS Commissioned Corps is defined as active military 
service.  38 C.F.R. § 3.6(b)(2).  The veteran's active 
service ended in early December 2003, although the veteran's 
last day of work was performed prior to early November 2003.  

Records of private hospitalization in February 2003 disclose 
that the claimant was treated for a possible cerebrovascular 
accident.  The discharge diagnoses were ischemic 
cerebrovascular accident, dysphagia, and Bell's palsy.  
Magnetic resonance imaging studies revealed an ischemic 
lesion compatible with a brain infarction.  Following the 
CVA, the veteran complained of burning, pain, and 
parasthesias in the left upper extremity, among numerous 
other symptoms.  This burning pain persisted, with some 
improvement with use of Neurontin.  

The claimant was referred for evaluation for fitness for 
duty, and was found unfit.  He was offered the option of 
voluntary separation prior to December 10, 2003.  The 
veteran's December 2003 retirement examination disclosed left 
hemiparesis, hypertension, history of cerebrovascular 
accident in February 2003.  

Although no complaint of back or neck pain was noted on 
service separation examination, cervical radiculopathy was 
diagnosed as a result of an electromyogram (EMG) conducted in 
late December 2003.  This EMG examination was conducted less 
than two weeks after the veteran's service separation.  Since 
the veteran was treated during service for symptoms which led 
the veteran to undergo EMG evaluation in late December 2003, 
and resolving reasonable doubt in the veteran's favor, the 
Board concludes that cervical radiculopathy was present 
during the veteran's service.  He is entitled to service 
connection for cervical radiculopathy.

2.  Claim of CUE

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions about the 
degree of disability, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. § 
3.105(a).  Thus, as a matter of law, a claim that there is 
CUE is a claim to revise a final decision.  

Following a January 2005 rating decision, issued to the 
veteran in February 2005, which initially granted service 
connection for major depression, effective June 24, 2004, and 
assigned a 50 percent evaluation, the veteran submitted a 
notice of disagreement.  The February 2005 assignment of the 
initial evaluation was not yet final when the veteran 
submitted his disagreement with the 50 percent evaluation in 
March 2005.  The June 2005 rating decision, which increased 
the initial evaluation to 70 percent, effective on June 24, 
2004, was not final when the veteran disagreed with that 
evaluation in July 2005.  The veteran contended, in his July 
2005 statement, that there was CUE in the July 2005 decision.  

In a statement of the case (SOC) issued in September 2005, 
the RO properly advised the veteran that claims of CUE could 
be raised only as to final decisions.  However, the veteran 
indicated that he wished to appeal the finding that there was 
no CUE in the July 2005 rating decision.  The RO has properly 
processes the veteran's claim. 

The statutory and regulatory provisions governing CUE have 
not changed.  By regulation, CUE applies to revise only 
decisions which are final.  The claim for an initial 
evaluation in excess of 70 for major depression is addressed 
in the Remand appended to this decisions, and is therefore 
not within the definition of a "final" decision.  The Board 
has no jurisdiction to provide appellate review to a decision 
which is not final.

The veteran has no legal entitlement to review of the July 
2005 rating decision on the basis of CUE.   The claim must be 
dismissed as without legal merit.  


ORDER

Service connection for cervical radiculopathy is granted.  

The claim for revision of assignment of a 70 percent initial 
evaluation for major depression on the basis of CUE is 
without legal merit, and is dismissed.

REMAND

The veteran contends, in his July 2005 notice of 
disagreement, that the RO should not have denied an initial 
evaluation in excess of 70 percent solely because the veteran 
was not psychotic at the time of his December 2004 VA 
examination.  The Board notes that the veteran specifically 
discusses his May 2005 SSA favorable decision as support for 
an evaluation in excess of 70 for depression.  The Board 
notes that the SSA decision discusses a September 2004 
psychiatric examination, conducted by Dr. L.C.R., which is 
the Board is unable to find in the record on appeal.  The 
Board further notes that, although there is one private 
clinical record, from Dr. J., dated in June 2004, there are 
no other treatment notes from Dr. J.  The record, however, 
indicates that the veteran remains in private treatment for 
his psychosis.  

The veteran contends, in essence, that his depression 
increased in severity after the December 2004 examination, or 
that the improvement noted at the time of that examination 
was not sustained.  Therefore, additional development of the 
medical evidence is required.  

The SSA decision also discussed evidence not in the record 
before the Board which appears relevant to each of the other 
appealed initial evaluations.  The SSA records must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Records should be requested from SSA.  
If SSA is unable to locate the records, 
the veteran should be so notified.
 



2.  Records from the veteran's private 
psychiatrist, Dr. J, since June 2004, 
should be requested.

3.  Obtain the veteran's current VA 
clinical records since March 2005.  

4.  The veteran should be afforded the 
opportunity to identify or submit other 
relevant records, including private 
clinical records or other alternative 
types of record which would tend to 
demonstrate the severity of the veteran's 
service-connected disabilities during the 
appeal period.

5.  If, after the development conducted 
above, it appears that additional factual 
development as to the current severity of 
any of the service-connected disabilities 
addressed in this Remand is required, the 
veteran should be afforded appropriate VA 
examination(s).

6.  Thereafter, the RO should readjudicate 
the claims, if all appropriate development 
has been completed.  If any benefit sought 
remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


